
	

115 SRES 587 IS: Commemorating July 2018 as “Liu Xiaobo Victims of Communism Month”. 
U.S. Senate
2018-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 587
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2018
			Mr. Cruz submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Commemorating July 2018 as Liu Xiaobo Victims of Communism Month. 
	
	
 Whereas the communist ideology is directly responsible for crimes against humanity; Whereas communist regimes have been directly responsible for crimes against humanity, mass starvations, and the murder of tens of millions of people;
 Whereas awareness of the crimes against humanity committed by communist regimes on behalf of communist ideology throughout the world must inform the minds of the people of the United States;
 Whereas Karl Marx and Friedrich Engels published The Communist Manifesto in February 1848; Whereas The Communist Manifesto defines communism as the abolition of private property;
 Whereas communists, in the words of Karl Marx and Friedrich Engels, openly declare that their ends can be attained only by the forcible overthrow of all existing social conditions;
 Whereas the crimes of communists were justified by class struggle theory and the principle of the dictatorship of the proletariat and used terror as a method to preserve the dictatorship;
 Whereas Vladimir Lenin led the October Revolution in 1918 that forcibly overthrew the social and political institutions of Russia and resulted in the establishment of the first communist government in history;
 Whereas the subsequent Red Terror that followed the October Revolution claimed the lives of approximately 1,500,000 Russians;
 Whereas Vladimir Lenin oversaw the mass campaign of violence of the October Revolution and the Red Terror with no moral qualms, and asked instead: How can you make a revolution without executions?;
 Whereas the Union of Soviet Socialist Republics (referred to in this preamble as the USSR) was formally established in 1922; Whereas the USSR partnered with Adolf Hitler and Nazi Germany in the 1930s, culminating in the Molotov–Ribbentrop Pact of 1939;
 Whereas the USSR coordinated an invasion of eastern Poland in 1939 according to the terms of a secret additional protocol of the Molotov–Ribbentrop Pact of 1939;
 Whereas the Red Army of the USSR and Wehrmacht of Germany held a joint military parade in Brest, Poland, after which occupation of the city was transferred to the Red Army;
 Whereas, during the USSR occupation of Brest, Poland, the USSR arrested and deported more than 500,000 Jewish refugees, many of whom died en route to Siberia;
 Whereas the USSR carried out ruthless violence against religious minorities, including campaigns to suppress the religious traditions and culture of the Jewish population of the USSR;
 Whereas tens of thousands of Jews were killed between 1918 and 1920 as a result of organized pogroms during the civil war that followed the Bolshevik Revolution in the USSR;
 Whereas the USSR conducted open anti-Semitic campaigns aimed at completely eliminating Jewish cultural life;
 Whereas approximately 1,000,000 Jews were killed by the German Einstzgruppen, or deployment groups, in USSR-occupied territories during World War II;
 Whereas, under Joseph Stalin alone, more than 20,000,000 deaths occurred in the USSR as a result of executions, Gulag camps, and famine;
 Whereas, during the Great Purge in the USSR, approximately 700,000 political dissidents were executed by gunshot to the back of the head;
 Whereas approximately 1,700,000 people died in the Gulag camps, where prisoners ranging from political dissidents to petty criminals were subjected to forced labor, extreme temperatures, and harsh treatment;
 Whereas communist agricultural policies caused the Soviet Famine of 1932 to 1933, which led to the deaths of an estimated 7,500,000 victims, including the Holodomor, the deliberate genocidal famine of millions of Ukranians;
 Whereas the Parliamentary Assembly of the Council of Europe has adopted a resolution declaring the cruel and deliberate actions and policies of the Soviet regime that created the Holodomor were responsible for the deaths of millions of people in Ukraine, Belarus, Kazakhstan, Moldova, and Russia;
 Whereas the USSR conducted a series of ethnically motivated deportations under extremely harsh conditions, causing the deaths of several hundred thousand victims;
 Whereas the USSR funded communist revolutions around the world and trained insurgent forces to topple existing governments, including those in Mongolia, Romania, Vietnam, Laos, Cambodia, Cuba, North Korea, and China;
 Whereas agents associated with the USSR entered the Mongolian People’s Republic to engineer the Mongolian Great Terror, in which approximately 35,000 people were executed, including approximately 18,000 Buddhist lamas;
 Whereas the Socialist Republic of Romania, a Soviet-backed, communist regime, committed massive human rights violations, killing or persecuting as many as 2,000,000 people between 1945 and 1989;
 Whereas the USSR recognized the independence of North Vietnam, legitimizing the insurgency of Ho Chi Minh against France, as a means of fighting against the United States;
 Whereas, during the Vietnam War, communist North Vietnam caused the deaths of approximately 58,220 Americans;
 Whereas nearly 365,000 Vietnamese civilians are estimated to have died as a result of the Vietnam War, including in the horrific massacre by North Vietnam at Hué, Vietnam;
 Whereas, after the Vietnam War, the Communist Party of Vietnam is estimated to have caused the deaths of approximately 430,000 people through executions, deportations, and causing people to flee persecution, many of whom were lost at sea;
 Whereas the Government of Vietnam continues to suppress the basic human and civil rights of its citizens, including freedom of speech, the press, association, and religion;
 Whereas human rights activists and bloggers in Vietnam face harassment, intimidation, physical assault, and imprisonment at the hands of the Government of Vietnam;
 Whereas the deaths of approximately 85,000 people during and after the Laotian Civil War are attributable to the incursions of communist North Vietnam;
 Whereas the USSR and North Vietnam helped install the communist Lao People’s Revolutionary Party (referred to in this preamble as the LPRP) as the sole political party of Laos;
 Whereas the LPRP has been accused of committing genocide against the Hmong people, with up to 100,000 people killed out of a population of 400,000;
 Whereas the LPRP still restricts many of the civil and political rights of its citizens, including freedom of speech, association, religion, and assembly;
 Whereas the USSR and North Vietnam supported the Communist Party of Kampuchea (referred to in this preamble as the Khmer Rouge) in overthrowing the government of the King of Cambodia;
 Whereas, under the leadership of Pol Pot, the Khmer Rouge carried out the Cambodian genocide, which caused the deaths of a ¼ of the population of Cambodia in only 4 years;
 Whereas the Khmer Rouge tortured and executed as many as 17,000 individuals in the S–21 jail in Phnom Penh, Cambodia;
 Whereas the Killing Fields were sites in Cambodia where many Cambodians were killed and left in mass graves by the Khmer Rouge;
 Whereas experts estimate that the remains of more than 1,300,000 victims of execution are buried at the Killing Fields in Cambodia, representing only 60 percent of the full death toll of the Cambodian genocide;
 Whereas the Khmer Rouge brutally tortured and executed Stuart Glass of Canada, John Dewhirst of Great Britain, and Kerry Hamill of New Zealand after their boat strayed into Cambodian waters in 1978;
 Whereas the USSR lent the newly established communist regime of Fidel Castro in Cuba economic and diplomatic support to undermine the influence of the United States in the Western Hemisphere;
 Whereas the President of Cuba, Fidel Castro, ordered the executions of 582 supporters of the former Cuban government in 1959 following the overthrow of former President Fulgencio Batista;
 Whereas, under the authority of President Castro, between 4,000 and 17,000 individuals were executed by the infamous firing squads of the Cuban Communist Party;
 Whereas, in the 1960s and 1970s, homosexuals, clergy, and others who posed a threat to the regime of President Castro were rounded up and sent to labor camps for re-education;
 Whereas President Castro acknowledged holding up to 15,000 political prisoners in 1964; Whereas, under President Castro, the Cuban Communist Party refused access to Cuba to international monitors such as the International Committee of the Red Cross and Human Rights Watch;
 Whereas the Government of Cuba continues to heavily censor all media; Whereas the Government of Cuba continues to deny basic human rights, including freedom of expression, religion, association, and assembly;
 Whereas the USSR lent diplomatic and military support to the Democratic People’s Republic of Korea and its ruling party, the communist Worker’s Party of Korea (referred to in this preamble as the WPK), shortly after the country was founded on September 9, 1948;
 Whereas, during the Korean War, the WPK caused the deaths of 36,914 Americans; Whereas the WPK caused the deaths of an estimated 1,700,000 people including through execution, forced labor, starvation, and Gulags;
 Whereas the WPK continues to restrict all civil and political liberties of its citizens; Whereas the WPK prohibits political opposition, independent media, civil society, and trade unions;
 Whereas the WPK currently incarcerates an estimated 200,000 political prisoners; Whereas the WPK uses forced labor, physical abuse, and execution as tactics of fear to maintain obedience and control;
 Whereas the WPK fails to provide stable support for the rights of minority groups, including women, children, people with disabilities, and prisoners;
 Whereas the USSR financed the establishment of the Chinese Soviet Republic in 1931, an independent government within the Jiangxi province of China, where Mao Zedong began his protracted revolution against the Kuomintang;
 Whereas Mao Zedong and the Chinese Red Army conquered the Kuomintang and established the People’s Republic of China on October 1, 1949;
 Whereas Mao Zedong orchestrated the deaths of more than 78,000,000 men, women, and children over the course of 3 decades from starvation, forced labor, torture, public execution, and warfare;
 Whereas Mao Zedong directed the cultural genocide of the Tibetans, brutally executing approximately 92,000 people, who largely consisted of educated people and leaders of the Tibetan population;
 Whereas Mao Zedong justified bloodshed as a necessity for communist revolution, saying: A revolution is not a dinner party, nor a literary composition, nor painting nor embroidering. It cannot be done so delicately, so leisurely, so gentlemanly and gently, kindly, politely and modestly. Revolution is insurrection, the violent action of one class overthrowing the power of another.;
 Whereas the Communist Party of China faced its first existential threat to power in June 1989, the same year the Berlin Wall collapsed, when students and professors peacefully demonstrated for democracy at Tiananmen Square in Beijing, China;
 Whereas hundreds of the protesters at Tiananmen Square in Beijing, China, lost their lives at the hands of the Government of the People's Republic of China after the government sent troops and tanks to sweep the square clean;
 Whereas Liu Xiaobo, a visiting lecturer at Columbia University in the United States, left the United States to help lead the protest at Tiananmen Square in Beijing, China;
 Whereas Liu Xiaobo initiated the Tiananmen Four Gentlemen Hunger Strike, which lasted 3 days; Whereas Liu Xiaobo is credited with saving the lives of many students by helping negotiate evacuation of the students from Tiananmen Square;
 Whereas Liu Xiaobo was detained and jailed from 1989 to 1991 for his role in the protest at Tiananmen Square, and then jailed again in 1996 through 1999 for advocating that the Government of the People's Republic of China redress its wrongdoing in the student protest;
 Whereas, in 1996, Liu Xiaobo married Liu Xia, who has stood bravely by his side as a partner and fellow activist;
 Whereas, on December 9, 2008, a diverse group of more than 300 Chinese scholars, writers, lawyers, and activists issued Charter 08, a manifesto calling on the Communist Party of China to abandon authoritarian rule in favor of democracy, the guarantee of human rights, and the rule of law;
 Whereas Charter 08 boldly declared: The New China established in 1949 is a people’s republic in name, but in reality it is a party domain. The ruling party monopolizes all the political, economic, and social resources. It has created a string of human rights disasters … causing tens of millions of deaths, and exacting a disastrous price from both the people and the country.;
 Whereas Liu Xiaobo was one of the original drafters of Charter 08 and was taken into custody just days before the manifesto was released;
 Whereas, in December 2009, a court in Beijing, China, sentenced Liu Xiaobo to 11 years in prison for inciting subversion of state power for his involvement in drafting Charter 08;
 Whereas Liu Xiaobo was awarded the Nobel Peace Prize on October 8, 2010, for his long and non-violent struggle for fundamental human rights in China;
 Whereas Liu Xia was held in extra-legal home confinement from October 2010, 2 weeks after the announcement of the award of the Nobel Peace Prize to her husband, to July 2018, and reportedly suffered severe health problems that required hospitalization;
 Whereas Liu Xiaobo was diagnosed with terminal liver cancer in May 2017; Whereas Liu Xiaobo died on July 13, 2017, while serving his 11-year prison sentence, and is survived by his wife Liu Xia;
 Whereas Liu Xiaobo dedicated his life to freedom, not only in his own country of China, but across the world;
 Whereas the Communist Party of China continues to prevent Liu Hui, the brother of Liu Xia, from leaving China;
 Whereas, in different parts of the world, some totalitarian regimes survive and, by continuing to cling to power, they commit crimes and impose a high cost to the well-being of their people; and
 Whereas the millions of victims of communism, both present and past, are entitled to justice, sympathy, understanding, and recognition of their suffering: Now, therefore, be it
		
	
 That the Senate commemorates July 2018 as Liu Xiaobo Victims of Communism Month.  